Citation Nr: 0730400	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic costochondritis, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran has service with the Army National Guard, 
including periods of active duty from March 1982 to July 1982 
and from October 2001 to November 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA).  This rating decision established 
service connection for costochondritis, and assigned a 10 
percent evaluation.  The veteran submitted a notice of 
disagreement with the 10 percent evaluation, which initiated 
the current appeal.  

The veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in May 2006.  

This appeal was previously before the Board in October 2006, 
when it was remanded for additional development.  The 
development requested at that time has been completed, and 
the case has been returned to the Board for further review.  
Unfortunately, the Board now determines that more evidentiary 
development is required before a final decision can be 
reached. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The evidence received since the last remand includes the 
report of an August 2005 orthopedic examination.  The veteran 
reported to the examiner that he had recently been examined 
for Social Security Administration (SSA) disability benefits, 
but that this had been denied.  This examination and decision 
apparently occurred sometime subsequent to the March 2005 
examination by Dr. P.D. of the Arizona Department of Economic 
Security that is also referenced in the VA examination report 
and is associated with the claims folder.  

The SSA decision which denied the veteran disability benefits 
is not part of the record.  There is no indication that an 
attempt has been made to obtain these records.  The Courts 
have imposed a virtually absolute duty to obtain SSA 
decisions and underlying medical records.  Tetro v. Gober, 14 
Vet.App. 100, 108-09 (2000); Voerth v. West, 13 Vet.App. 117, 
121 (1999); Murincsak v. Derwinski, 2 Vet.App. 363, 372 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  If any benefit sought on appeal, 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

